Corrected Notice of Allowance
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Sanders (Reg. No. 77972) on 9/23/2021.
[Begin Audit]
IN THE CLAIMS:
Claims 1-21 have been amended and claims 22-25 have been added as follows:

1.	(Currently Amended) A system, comprising:
at least one computing device; and
at least one application executable in the at least one computing device, wherein when executed the at least one application causes the at least one computing device to at least:
receive, from a client device, a first trigger event notification of a first trigger event associated with a location-based service zone monitored by the client device, the location-based service zone being active during a first time period and being inactive during a second time period, and the location-based service zone defining an area in which a user can experience a service associated with a provider device;
determine that the client device is opted-in with the service;
compare a timestamp associated with receipt of the first trigger event notification with the first time period to determine whether the location-based service zone was active when the first trigger event occurred; 
 in response to the location-based service zone being active when the first trigger event occurred, notify [[a]] the provider device associated with the location-based service zone of an occurrence of the first trigger event;
receive, from the client device, a second trigger event notification of a second trigger event associated with the location-based service zone;
determine that the location-based service zone was inactive based at least in part on the second time period; 
in response to the location-based service zone being inactive when the second trigger event occurred, notify the client device to remove monitoring of the location-based service zone; and 
in response to the location-based service zone being inactive when the second trigger event occurred, determine to refrain from notifying the provider device of an occurrence of the second trigger event.

2-5.	(Cancelled) 

6.	(Original) The system of claim 1, wherein, when executed, the at least one application further causes the at least one computing device to at least send data encoding the location-based service zone to the client device.

7.	(Original) The system of claim 1, wherein, when executed, the at least one application further causes the at least one computing device to at least generate the timestamp. 

8. 	(Currently Amended) A method, comprising:
receiving, via at least one computing device and from a client device, a first trigger event notification associated with a location-based service zone, the location-based service zone defining an area in which a user can experience a service associated with a provider device; 
determining, via the at least one computing device, that the client device is opted-in with the service;
generating, via the at least one computing device, a timestamp associated with receipt of the first trigger event notification;
in an instance in which the timestamp indicates the first trigger event notification was received from the client device during a first time period when the location-based service zone is active, notifying, via the at least one computing device, [[a]] the provider device associated with the location-based service zone of an occurrence of a trigger event; 
receiving, via the at least one computing device and from the client device, a second trigger event notification associated with the location-based service zone;
 in response to the second trigger event notification being received from the client device during a second time period when the location-based service zone was 
in response to the second trigger event notification being received from the client device during the second time period when the location-based service zone was inactive, determining to refrain from notifying the provider device of an occurrence of a second trigger event.

9. 	(Original) The method of claim 8, wherein notifying the provider device of the occurrence of the trigger event comprises sending the provider device a notification to prepare items for pickup.

10. 	(Previously Presented) The method of claim 8, wherein notifying the client device associated with the first trigger event notification comprises the at least one computing device sending at least one of: a pull notification or a push notification.

11. 	(Original) The method of claim 8, wherein the location-based service zone being active is based at least in part on determining, via the at least one computing device, that the provider device is located in the location-based service zone.

12. 	(Original) The method of claim 8, wherein the location-based service zone defines a boundary surrounding a location associated with the provider device. 



14. 	(Original) The method of claim 8, wherein notifying the client device that the location-based service zone is in the stale state further comprises sending, via the at least one computing device, a notification to the client device requesting that the client device remove information related to the location-based service zone.

15.	(Previously Presented) The method of claim 14, wherein the notification requesting that the client device remove the information related to the location-based service zone comprises a silent push notification or a non-silent push notification. 

16.	(Currently Amended) A system, comprising:
at least one computing device; and
at least one application executable in the at least one computing device, wherein when executed the at least one application causes the at least one computing device to at least:
receive, from a client device, a trigger event notification associated with a location-based service zone, the location-based service zone defining an area in which a user can experience a service associated with a provider device; 
determine that the client device is opted-in with the service;
generate a timestamp associated with receipt of the trigger event notification;
the provider device associated with the location-based service zone of an occurrence of a trigger event; 
receive, from the client device, a second trigger event notification associated with the location-based service zone;
 in response to the second trigger event notification being received from the client device when the location-based service zone was inactive, notify the client device to remove monitoring of the location-based service zone; and
in response to the second trigger event notification being received form the client device when the location-based service zone was inactive, determine to refrain from notifying the provider device of an occurrence of a second trigger event.

17.	(Original) The system of claim 16, wherein the location-based service zone is associated with at least one of a geofence or a beacon.

18.	(Original) The system of claim 16, wherein, when executed, the at least one application further causes the at least one computing device to identify at least one of a plurality of geofences or beacons within the location-based service zone.

19.	(Original) The system of claim 16, wherein the timestamp is according to a clock of the at least one computing device.

20.	(Currently Amended) The system of claim 16, wherein the location-based service zone is associated with provider data that identifies [[a]] the service 

21.	(Cancelled) 
	22.	(New) The system of claim 1, wherein notifying the provider device associated with the location-based service zone of the occurrence of the first trigger event further comprises sending the provider device a notification to prepare items for pickup.

23. 	(New) The system of claim 1, wherein the location-based service zone defines a boundary surrounding a location associated with the provider device. 

24. 	(New) The system of claim 23, wherein the occurrence of the first trigger event relates to the client device passing through the boundary. 
25.	(New) The system of claim 16, wherein notifying the provider device associated with the location-based service zone of an occurrence of a trigger event further comprises sending the provider device a notification to prepare items for pickup.
[Begin Audit]



Allowable Subject Matter
Claims 1, 6-20 and 22-25 are allowed. 

The closest prior art, Case (US 20130267253), Li (US 20140162692) teaches the fundamental features of geofence and controlling geofence perimeters and securities. See the Office action dated 4/15/2021.
While the prior art teaches the fundamental features of geofence,  the prior art does not disclose or fairly suggest the limitation: "receive, from a client device, a first trigger event notification of a first trigger event associated with a location-based service zone monitored by the client device, the location-based service zone being active during a first time period and being inactive during a second time period, and the location-based service zone defining an area in which a user can experience a service associated with a provider device; determine that the client device is opted-in with the service; compare a timestamp associated with receipt of the first trigger event notification with the first time period to determine whether the location-based service zone was active when the first trigger event occurred; in response to the location-based service zone being active when the first trigger event occurred, notify [[a]] the provider device associated with the location-based service zone of an occurrence of the first trigger event; receive, from the client device, a second trigger event notification of a second trigger event associated with the location-based service zone; determine that the location-based service zone was inactive based at least in part on the second time period;  in response to the location-based service zone being inactive when the second trigger event occurred, notify the client device to remove monitoring of the location-based service zone; and in response to the location-based service zone being inactive when the second trigger event occurred, determine to 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
	
/FRED A CASCA/               Primary Examiner, Art Unit 2644